DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 02/26/2021, with respect to the previous 35 USC §112 rejections have been fully considered and are persuasive.  The 35 USC §112 rejections have been withdrawn. 

Applicant's arguments, filed 02/26/2021, with respect to the previous 35 USC §102 and/or §103 rejection of claim 19 have been fully considered but are not persuasive. While applicant has amended the claim to add the limitation “connected to an intermediate support wall,” the limitation “one or more reflective films or coatings attached to the solar module at the gaps between the bifacial solar cells” has not been removed, unlike in claims 1 and 8, hence, the claim requires “one or more reflective films or coatings attached to the solar module at the gaps between the bifacial solar cells” or one or more reflective films or coatings attached to… a peripheral edge of the solar module connected to an intermediate support wall”.
Hence, the claim requires (a) or (b), and while (b) has been further limited, (a) still remains as an option. Examiner will repeat the rejection in the Non-Final rejection mailed 10/27/2020, but assume a good-faith effort has been made to exclude this attached to the solar module at the gaps between the bifacial solar cells.

Applicant’s arguments, filed 02/26/2021, with respect to the previous 35 USC §102 and/or §103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-7, 11-14, and 16-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 recites “wherein the one or more highly reflective films or coatings are positioned between the first transparent support layer and the first encapsulating layer, the second transparent support layer and the second encapsulating layer, or both.” However, claim 1 recites “one or more reflective films or coatings attached to the solar module at an edge gap at a peripheral edge of the solar module beyond the bifacial solar cells and connected to an intermediate support wall of a frame.” The use of “the” in claim 5 suggests the same reflective films are referred to.
There is no embodiment or suggestion in the specification wherein the reflective films are both positioned between the first transparent support layer and the first encapsulating layer, the second transparent support layer and the second encapsulating layer, as in claim 5, and also attached to the solar module at an edge gap at a peripheral edge of the solar module beyond the bifacial solar cells and connected to an intermediate support wall of a frame.”
This same reasoning forms the basis for the rejections of claim 12.
The same reasoning forms the basis for the rejections of claims 6 and 13.
The same reasoning forms the basis for the rejections of claims 4 and 12 (specifically, no combination of …the reflective films or coatings are positioned on an outer surface of the… first transparent support layer together with the solar module at an edge gap at a peripheral edge of the solar module beyond the bifacial solar cells and connected to an intermediate support wall of a frame. The second transparent support layer, however, is supported).
The same reasoning forms the basis for the rejections of claims 7 and 14 (specifically, no combination of …the reflective films or coatings are vertically aligned with… the gaps… together with at a peripheral edge of the solar module beyond the bifacial solar cells and connected to an intermediate support wall of a frame. Edge gaps, however, is supported).
The same reasoning forms the basis for the rejections of claims 16-17 (specifically, no combination of …the reflective films or coatings are positioned on a surface of the second bottom support wall… together with at an edge gap at a peripheral edge of the solar module beyond the bifacial solar cells and connected to an intermediate support wall of a frame. Edge gaps, however, is supported).
The examiner notes that embodiments may be combined (see ¶56), however, if applicant wishes to claim this, applicant should make use of “further comprising” to refer to reflective films or coatings at different positions concurrent with the limitations of claim 1.

Claims 1-7, 11-14, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See 35 USC §112(a) rejections; it is unclear how exactly both limitations are met by the reflective films or coatings simultaneously.
For the purposes of examination, claims will be examined as “further comprising” which remedies this.
Claim 1 recites a bifacial solar module, in contrast to a framed solar module of claim 8. While claim 1 recites “one or more highly reflective coatings… at an edge gap… and connected to an intermediate support wall of a frame.” Here, it is unclear whether applicant is claiming a framed support module or not, especially because of claim 8, or whether applicant intended to claim that, when framed, this is the result.
Other claims are rejected for their dependence on claim 1.
Claim 19 recites a solar power kit, i.e. frame and bifacial module together, but not connected. Claim 19 also recites “one or more highly reflective coatings… at a peripheral edge of the solar module connected to the intermediate support wall and beyond the bifacial cells.” Here, it is unclear whether applicant is claiming that the module and the support wall or already connected or not, and, if not, whether the one or more reflective films or coatings are attached to the frame or the module.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-7, 11-14, and 16-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
See 35 USC §112(a) rejections; the limitations in dependent claims appear to broaden the scope of the claims, in that they allow the reflective films or coatings to be placed in other positions than the claimed position.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 102103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 19 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Asbeck, et al., US 2017/0117425 A1.

.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 7-11, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa, et al., US 2015/0381106 A1, in view of Ohta, US 2016/023826 A1.

Claim 1. Fujikawa teaches a bifacial solar module with enhanced power output (see Fig. 2 and ¶¶44-47; in embodiment, solar cell may be double-side light-receiving, i.e. bifacial) comprising:
a first transparent support layer (translucent substrate 11);
a first encapsulating layer (top sealing material 13);
a plurality of electrically interconnected bifacial solar cells with gaps between the interconnected bifacial solar cells (solar cells 12, which in a double-sided light-receiving solar cell module would be double-sided light-receiving solar cells, which are connected by wiring members, not labeled);
a second encapsulating layer (bottom sealing material 13
a second transparent support layer (rear side protecting member 14, which may be glass when the solar cell modules are double-side light-receiving solar cell modules; see ¶46);
…an intermediate support wall of a frame (flange of frame 16 above flange 16a).
Fujikawa does not teach one or more reflective films or coatings attached to the solar module at an edge gap at a peripheral edge of the solar module beyond the bifacial cells, connected to the intermediate support wall of the frame, wherein the films or coatings redirect light impacting them such that the light is directed towards at least one of the bifacial solar cells. 
Ohta teaches a solar cell module for bifacial solar cells (see Fig. 3); like Fujikawa’s module, it is bifacial, and has a frame 14 with a vertical portion 14a and a flange 14b. Unlike Fujikawa’s module, it has a single flange instead of multiple flanges. Ohta further teaches that the flange may have a film or a coating applied to the surface in order to reflect light back to the solar cells (see ¶27). The examiner notes that this could be applied to the entirety of the frame, including vertical sections, and multiple flanges, as the ray-tracing would be similar regardless of relative position along the vertical member. This increases the amount of generated power (see ¶28).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have reflective films or coatings attached to the solar module at an edge gap at a peripheral edge of the solar module beyond the bifacial cells, connected to the intermediate support wall of the frame, wherein the films or coatings redirect light impacting them such that the light is directed towards at least 

Claim 2. Modified Fujikawa teaches or suggests the bifacial solar module of claim 1, wherein the first encapsulating layer and the second encapsulating layer are arranged between the first and second transparent support layers (see Fig. 2). 

Claim 3. Modified Fujikawa teaches or suggests the bifacial solar module of claim 2, wherein the plurality of electrically interconnected bifacial solar cells are arranged between the first and second encapsulating layers (see Fig. 2). 

Claim 4. Modified Fujikawa teaches or suggests the bifacial solar module of claim 1,  wherein the one or more highly reflective films or coatings are positioned on an outer surface of the second transparent support layer (per modification in view of claim 1, above). 

Claim 7. Modified Fujikawa teaches or suggests the bifacial solar module of claim 1, wherein the one or more highly reflective films or coatings are vertically aligned with at least one of the edge gaps of the solar module (per modification in view of Ohta; see Fig. 3, D1 being analogous to edge gap). 

see Fig. 2 and ¶¶44-47; in embodiment, solar cell may be double-side light-receiving, i.e. bifacial) comprising:
a frame configured to receive and secure a bifacial solar module (frame 16 which surrounds solar cell panel 15), wherein a cross-section of the frame includes a side wall having a length defined between a first and second end thereof, the first end having a top support wall extending therefrom, the second end having a bottom support wall extending therefrom, and a portion along the length of the frame between the first and second ends including an intermediate support wall extending therefrom, wherein the bifacial solar module is received and secured within the frame between the top and intermediate support walls of the frame (see Fig. 2b for cross section; vertical wall of frame 16 is side wall; bottom support 16a is bottom support wall; intermediate support wall and top support wall are unlabeled); the bifacial module including:
a first and second transparent support layer (translucent substrate 11 and rear side protecting member 14, which may be glass when the solar cell modules are double-side light-receiving solar cell modules; see ¶46);
a first and second encapsulating layer arranged between the first and second transparent support layers (top and bottom sealing material layers 13
a plurality of electrically interconnected bifacial solar cells with gaps between the interconnected bifacial solar cells and arranged between the first and second encapsulating layers (solar cells 12, with gaps between, which in a double-sided light-receiving solar cell module would be double-sided light-receiving solar cells, which are connected by wiring members, not labeled);
Fujikawa does not teach one or highly reflective films or coatings attached to the solar module reflective films or coatings attached to the solar module at an edge gap at a peripheral edge of the solar module beyond the bifacial solar cells, wherein the films are connected to an outside surface of the solar module and the intermediate support wall, and wherein the films or coatings redirect light impacting them such that the light is directed towards at least one of the bifacial solar cells. 
Ohta teaches a solar cell module for bifacial solar cells (see Fig. 3); like Fujikawa’s module, it is bifacial, and has a frame 14 with a vertical portion 14a and a flange 14b. Unlike Fujikawa’s module, it has a single flange instead of multiple flanges. Ohta further teaches that the flange may have a film or a coating applied to the surface in order to reflect light back to the solar cells (see ¶27). The examiner notes that this could be applied to the entirety of the frame, including vertical sections, and multiple flanges, as the ray-tracing would be similar regardless of relative position along the vertical member. This increases the amount of generated power (see ¶28).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have reflective films or coatings attached to the solar module at an edge gap at a peripheral edge of the solar module beyond the 

Claim 9. Modified Fujikawa teaches or suggests the bifacial solar module of claim 8, wherein the first encapsulating layer and the second encapsulating layer are arranged between the first and second transparent support layers (see Fig. 2). 

Claim 10. Modified Fujikawa teaches or suggests the bifacial solar module of claim 9, wherein the plurality of electrically interconnected bifacial solar cells are arranged between the first and second encapsulating layers (see Fig. 2). 

Claim 11. Modified Fujikawa teaches or suggests the bifacial solar module of claim 8, wherein the one or more highly reflective films or coatings are positioned on an outer surface of the second transparent support layer (per modification in view of claim 1, above). 

Claim 14. Modified Fujikawa teaches or suggests the bifacial solar module of claim 8, wherein the one or more highly reflective films or coatings are vertically aligned with at least one of the edge gaps of the solar module (per modification in view of Ohta; see Fig. 3, D1 being analogous to edge gap). 

 Modified Fujikawa teaches or suggests the bifacial solar module of claim 8, but not further comprising 
Ohta teaches a solar cell module for bifacial solar cells (see Fig. 3); like Fujikawa’s module, it is bifacial, and has a frame 14 with a vertical portion 14a and a flange 14b. Unlike Fujikawa’s module, it has a single flange instead of multiple flanges. Ohta further teaches that the flange may have a film or a coating applied to the surface in order to reflect light back to the solar cells (see ¶27). The examiner notes that this could be applied to the entirety of the frame, including vertical sections, and multiple flanges, including the bottom flange as the ray-tracing would be similar regardless of relative position along the vertical member. This increases the amount of generated power (see ¶28).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have one or more reflective films or coatings positioned on a surface of the second bottom support wall facing the solar module, in order to reflect light back to the bifacial solar cells, thus increasing the amount of generated power.

Claim 17. Modified Fujikawa teaches or suggests the bifacial solar module of claim 16, but not further comprising 
see Fig. 3); like Fujikawa’s module, it is bifacial, and has a frame 14 with a vertical portion 14a and a flange 14b. Unlike Fujikawa’s module, it has a single flange instead of multiple flanges. Ohta further teaches that the flange may have a film or a coating applied to the surface in order to reflect light back to the solar cells (see ¶27). The examiner notes that this could be applied to the entirety of the frame, including vertical sections, and multiple flanges, including the vertical position above the bottom support wall and below the intermediate support wall, as the ray-tracing would be similar regardless of relative position along the vertical member. This increases the amount of generated power (see ¶28).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have one or more reflective films or coatings positioned on an inner surface of the sidewall between the second bottom support wall and the intermediate support wall, thus increasing the amount of generated power.

Claim 18. Modified Fujikawa teaches or suggests the bifacial solar module of claim 8, but not further comprising 
Ohta teaches a solar cell module for bifacial solar cells (see Fig. 3); like Fujikawa’s module, it is bifacial, and has a frame 14 with a vertical portion 14a and a flange 14b. Unlike Fujikawa’s module, it has a single flange instead of multiple flanges. see ¶27). The examiner notes that this could be applied to the entirety of the frame, including vertical sections, and multiple flanges, including the vertical position above the bottom support wall and below the intermediate support wall, as the ray-tracing would be similar regardless of relative position along the vertical member; the vertical member is at an angle, specifically, a right angle, relative to the sidewall, and is “towards” a free end of the second bottom support wall, as even if it extends vertically, . This increases the amount of generated power (see ¶28).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have one or more reflective films or coatings positioned at an angle relative to the solar module and extending from the sidewall near the intermediate support wall towards a free end of the second bottom support wall, thus increasing the amount of generated power.

Claim 19. Fujikawa teaches a solar power kit (see Fig. 2 and ¶¶44-47; in embodiment, solar cell may be double-side light-receiving, i.e. bifacial; the frame 16 and module 15 are separate elements and would be separated before assembly) comprising:
a first transparent support layer (translucent substrate 11);
a first encapsulating layer (top sealing material 13);
a plurality of electrically interconnected bifacial solar cells with gaps between the interconnected bifacial solar cells (solar cells 12, which in a double-sided light-receiving solar cell module would be double-sided light-receiving solar cells, which are connected by wiring members, not labeled);
a second encapsulating layer (bottom sealing material 13);
a second transparent support layer (rear side protecting member 14, which may be glass when the solar cell modules are double-side light-receiving solar cell modules; see ¶46);
…an intermediate support wall of a frame (flange of frame 16 above flange 16a).
Fujikawa does not teach one or more reflective films or coatings attached to the solar module at an edge gap at a peripheral edge of the solar module beyond the bifacial cells, connected to the intermediate support wall of the frame, wherein the films or coatings redirect light impacting them such that the light is directed towards at least one of the bifacial solar cells. 
Ohta teaches a solar cell module for bifacial solar cells (see Fig. 3); like Fujikawa’s module, it is bifacial, and has a frame 14 with a vertical portion 14a and a flange 14b. Unlike Fujikawa’s module, it has a single flange instead of multiple flanges. Ohta further teaches that the flange may have a film or a coating applied to the surface in order to reflect light back to the solar cells (see ¶27). The examiner notes that this could be applied to the entirety of the frame, including vertical sections, and multiple flanges, as the ray-tracing would be similar regardless of relative position along the vertical member. This increases the amount of generated power (see ¶28).
.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa, et al., US 2015/0381106 A1, in view of Ohta, US 2016/023826 A1, as applied to claims 1 and 8, above, and further in view of Asbeck, et al., US 2017/0117425 A1.

Claim 5. Modified Fujikawa teaches or suggests the bifacial solar module of claim 1, but not further comprising 
Asbeck teaches a bifacial solar cell module, and further teaches one or more reflective films or coatings positioned between the second transparent support layer and the second encapsulating layer (diffuser reflector 4 in gap 3 between solar cells 2, between plastic layer 8 and back cover 6; see Fig. 1 and ¶¶42-55). This captures additional light that may go through the module, and increases the efficiency of the cell (see ¶10).


Claim 12. Modified Fujikawa teaches or suggests the bifacial solar module of claim 8, but not further comprising 
Asbeck teaches a bifacial solar cell module, and further teaches one or more reflective films or coatings positioned between the second transparent support layer and the second encapsulating layer (diffuser reflector 4 in gap 3 between solar cells 2, between plastic layer 8 and back cover 6; see Fig. 1 and ¶¶42-55). This captures additional light that may go through the module, and increases the efficiency of the cell (see ¶10).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the bifacial solar module further comprising one or more reflective films or coatings positioned between the second transparent support layer and the second encapsulating layer in order to capture additional light that may go through the module, and increase the efficiency of the cell.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa, et al., US 2015/0381106 A1, in view of Ohta, US 2016/023826 A1, as applied to claims 1 and 8, above, and further in view of Lee, et al., US 2014/0007918 A1.

Claim 6. Modified Fujikawa teaches or suggests the bifacial solar module of claim 1, but not further comprising 
Lee teaches a bifacial solar cell module, and further teaches one or more reflective films or coatings encapsulated within the same layer of the solar cells and positioned within the gaps (reflective film 710 in gap 500 between solar cells 400, between package layers 610 and 640; see Fig. 3D and ¶¶77-80). This captures additional light that may go through gaps in the cells, and increases the efficiency of the cell (see ¶9).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the bifacial solar module further comprising one or more reflective films or coatings encapsulated within the same layer of the solar cells and positioned within the gaps in order to capture additional light that may go through the module, and increase the efficiency of the cell.

Claim 13. Modified Fujikawa teaches or suggests the bifacial solar module of claim 8, but not further comprising 
Lee teaches a bifacial solar cell module, and further teaches one or more reflective films or coatings encapsulated within the same layer of the solar cells and positioned within the gaps (reflective film 710 in gap 500 between solar cells 400, between package layers 610 and 640; see Fig. 3D and ¶¶77-80). This captures additional light that may go through gaps in the cells, and increases the efficiency of the cell (see ¶9).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the bifacial solar module further comprising one or more reflective films or coatings encapsulated within the same layer of the solar cells and positioned within the gaps in order to capture additional light that may go through the module, and increase the efficiency of the cell.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Asbeck, US 2017/0117425 A1, previously cited, teaches edge reflectors against the frame (see Fig. 5).
Reichtetter, et al., US 2013/0306130 A1, could be used in combination with the above references to suggest a change in the frame cross-section shape so that the frame has a portion extending at a non-perpendicular angle from the intermediate .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253.  The examiner can normally be reached on M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721